    .\




         1   with defense counsel. On order of a court of the U!}ited States or on request of an
         2   attorney for the Government, the person in charge of the corrections facility shall deliver
         3   the defendant to the United States Marshal for the purpose of an appearance in
         4   connection with a court proceeding.
         5                 · , PART IV -- APPEALS AND THIRD PARTY RELEASE
         6           IT IS ORDERED that should an appeal of this detention order be filed with the
         7   District Court, it is counsel's responsibility to deliver a copy of the motion for
         8   review/reconsideration to Pretrial Services at least one day prior to the hearing set before
                       \
         9   the District Court. Pursuant to Rule 59(a), FED.R.CRIM.P., effective December 1, 2009,
     10      Defendant shall have fourteen (14) days from the date of service of a copy of this order or
     11      after the oral order is stated on the record within which to file specific written objections
     12      with the district court. Failure to timely file objections in accordance with Rule 59(a)

(
     13      may waive the right to review. 59(a), FED.R.CRIM.P.
     14              IT IS FURTHER ORDERED that if a release to a third party is to be consi1ered, it
     15      is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
     16      before the District C ourt to allow Pretrial Services an opportunity to interview and
     17      investigate the potential third party custodian.
     18                10/5/18
             DATE: -------
     19
     20
     21
     22
     23
     24
     25
                 r
     26
     27
     28


                                                         ·- 5 -
